                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE

 LEWIS SCOTT ROBERTS, ANTHONY                    )
 GASTON, ROY TARRENCE, and                       )
 STEPHEN FRUSH,                                  )
    Plaintiffs,                                  )
                                                 )
 v.                                              )
                                                 )
 PINKERTON’S, LLC, D/B/A                         )
 PINKERTON,                                      )
 PINKERTON CONSULTING &                          )
 INVESTIGATIONS, INC., D/B/A                     )
 PINKERTON CORPORATE RISK                        )
 MANAGEMENT,                                     )
 and                                             )
 SECURITAS SECURITY SERVICES                     )
 USA, INC.,
     Defendants.


                                          COMPLAINT


         Plaintiffs, Lewis Scott Roberts, Anthony Gaston, Roy Tarrance, and Stephen Frush, for

their cause of action against the Defendants Pinkerton Consulting & Investigations, Inc. d/b/a

Pinkerton Corporate Risk Management, Pinkerton’s LLC, and Securitas Security Services USA,

Inc., state and allege as follows:

                                             PARTIES

      1. Plaintiff Lewis Scott Roberts is a citizen of Tennessee and a resident of Davidson County.

         He was an employed by the Defendants at all times material to this complaint.

      2. Plaintiff Anthony Gaston is a citizen of Tennessee, and a resident of Davidson County,

         Tennessee. He was an employed by the Defendants at all times material to this complaint.




                                                                                                 1
        Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 1 of 9 PageID #: 1
3. Plaintiff Roy Tarrence is a citizen of Kentucky and resident of Bowling Green, Warren

   County. He was an employed by the Defendants at all times material to this complaint.

4. Plaintiff Stephen Frush is a citizen of Tennessee and a resident of Davidson County. He

   was an employee by the Defendants at all times material to this complaint.

5. The Defendant Pinkerton’s, LLC d/b/a Pinkerton, is a company formed under the laws of

   the State of Delaware. Its principal office is located in Parsippany, New Jersey, and its

   registered agent is National Registered Agents, Inc., located at 300 Montvue Road,

   Knoxville, Tennessee 37913. It is a subsidiary of Defendant Securitas Security Services

   USA, Inc.

6. Defendant Pinkerton Consulting & Investigations, Inc., d/b/a Pinkerton Corporate Risk

   Management, is a corporation formed under the laws of the State of Delaware. Its principal

   office is located in Ann Arbor, Michigan, and its registered agent is National Registered

   Agents, Inc., located at 300 Montvue Road, Knoxville, Tennessee 37913. It is a subsidiary

   of Defendant Securitas Security Services USA, Inc.

7. Defendant Securitas Security Services USA, Inc. is a corporation formed under the laws of

   the State of Delaware. Its principal office is located in Parsippany, New Jersey, and its

   registered agent is National Registered Agents, Inc., located at 300 Montvue Road,

   Knoxville, Tennessee 37913.

8. The Defendants are employers within the definition of the Fair Labor Standards Act

   (“FLSA”), 29 U.S.C. § 203(d), and Plaintiffs are employees within the definitions of

   Section 203(e)(1) of the FLSA.




                                                                                           2
  Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 2 of 9 PageID #: 2
                           JURISDICTION AND VENUE

9. This is an action pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. This

   Court has subject matter jurisdiction over this action pursuant to 29 U.S.C. § 216 and 28

   U.S.C. § 1331, as this action arises under the FLSA.

10. All of the claims alleged herein arose in the Middle District of Tennessee, and the

   Defendants operate and are located within this district. Venue is therefore proper pursuant

   to 28 U.S.C. § 1391.

                             ALLEGATIONS OF FACT

11. Plaintiffs were employed by the Defendants to provide armed security services in the

   aftermath of Hurricane Florence, which hit landfall and caused catastrophic damages to the

   Carolinas in September of 2018. On September 9, 2019, North Carolina Governor Roy

   Cooper declared a state of emergency, seeking federal assistance in anticipation of the

   storm.

12. On September 10, 2018, the Defendants’ Operations Manager for their Nashville Office,

   Rudy Trahan, advised Plaintiff Lewis Scott Roberts and other security agents that he was

   preparing to deploy Roberts and others to various cities in North Carolina that were

   anticipated to be impacted in the forecasted disaster area. Plaintiff Roberts was informed

   that he would receive an elevated rate of pay.

13. Mr. Trahan then called Plaintiff Roberts and advised him that he would be “Team

   Lead/Agent in Charge” of the disaster response team.       Mr. Trahan requested that Mr.

   Roberts assemble a team of agents willing to work in austere conditions and who would be

   willing to deploy to the projected point of impact of Hurricane Florence. Mr. Roberts




                                                                                               3
  Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 3 of 9 PageID #: 3
   advised Mr. Trahan that he already had a team ready to deploy, and provided Mr. Trahan

   with a list of agents who had requested to be a team member for the assignment.

14. Mr. Trahan informed Plaintiff Roberts that he would be paid a straight time rate of $50 per

   hour, and that he was entitled to overtime for all hours worked in excess of 40 per week

   for 24-hour coverage. Plaintiff Roberts’ overtime rate would be $75 per hour, and he would

   be reimbursed for all expenses, including, without limitation, mileage, meals, and fuel

   expenses.

15. Plaintiff Roberts began work at the Brookdale facility in Wilmington, North Carolina on

   September 11, 2018.

16. The Defendants promised that Plaintiffs Gaston, Tarrance, and Frush were to be

   compensated for 24 hours per day, seven days per week, for a total of 168 compensable

   hours each week. Defendants promised that Plaintiffs would be paid $45 per hour for

   straight time and a time-and-a-half rate of $67.50 per hour for all hours in excess of forty

   hours per workweek, plus expenses. In addition to the above rates, the Defendants would

   reimburse Plaintiffs for all expenses they incurred, including travel expenses and meals, at

   the conclusion of the assignment.

17. On September 14, 2018 Hurricane Florence made landfall near Wrightsville Beach, North

   Carolina, causing significant damage to buildings, and loss of all essential services. The

   hurricane caused a significant storm surge. Coupled with approximately 30 inches of

   rainfall, most major roads and highways were impassable, and the city of Wilmington,

   North Carolina was cut off completely from the rest of the mainland by floodwaters.

18. Plaintiff Roberts was assigned to secure the Brookdale Alzheimer’s & Assisted Living

   Facility in Wilmington, North Carolina.




                                                                                             4
  Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 4 of 9 PageID #: 4
19. On September 23, 2018, the Defendants’ Nashville Office Operations Manager, Rudy

   Trahan, informed Plaintiff Anthony Gaston that he would be assigned to provide security

   services to support the hurricane relief operations in North Carolina. On October 5, 2018,

   Plaintiff Gaston was deployed to the Brookdale assisted living center in Morehead City,

   North Carolina. He was assigned to work with Plaintiff Roy Tarrence. The two provided

   security at an assisted living facility after the residents had been evacuated and were to

   remain there until the staff and residents returned after the storm. Plaintiff secured the

   Morehead facility in which they were assigned, remained on location, and provided

   security services for 24 hours a day, seven days a week.

20. On October 5, 2018, the Defendants sent Plaintiff Stephen Frush to provide security at the

   Brookdale facility in Wilmington, North Carolina.

21. On or about October 8, 2018, Plaintiff Roberts was informed by Sam Stone, the

   Defendants’ Director of Operations in Nashville, that the pay rates of all personnel

   deployed during the assignments would be reduced because the Defendants had to

   “renegotiate the contract” with Pinkerton’s client. Pinkerton’s Nashville Office Director

   Samuel Stone refused to provide Plaintiffs with a specific rate of pay.

22. Plaintiff Tarrance later spoke with the Brookdale staff, who confirmed that the Plaintiffs’

   rates had not been “renegotiated.” Mr. Stone’s refusal to pay Plaintiffs the agreed-upon

   rate was therefore a pretext to keep additional profits for himself as a “bonus,” in violation

   of the Fair Labor Standards Act and in breach of the parties’ agreements.

23. Plaintiffs had no choice but to remain in North Carolina on assignment. The roads were

   impassable or closed by the National Guard, and a curfew was in effect. They nonetheless

   continued to diligently provide security for the Defendants in an austere, post-Hurricane




                                                                                               5
  Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 5 of 9 PageID #: 5
   environment, where they were deprived of hot water, cooking facilities, or basic

   necessities.

24. The Defendants never informed Plaintiff Gaston of any reduction in pay rate, or

   renegotiation of a contract. Plaintiff Gaston remained at his assignment in Morehead City

   until November 2, 2018. He was then sent to the Brookdale facility in Wilmington, North

   Carolina, where he worked with Plaintiff Scott Roberts from November 9, 2018 until the

   assignment ended on November 19, 2018.

25. In total, Stephen Frush worked 24 hours per day from October 5, 2018 until midnight on

   November 8, 2018. At his straight hourly rate of $45 per hour and overtime rate of $67.50,

   the Defendant owed Plaintiff Frush approximately $104,000. Instead, the Defendants paid

   Mr. Frush only $32,903, in violation of the FLSA.

26. In total, Anthony Gaston worked 24 hours per day from October 5, 2018 until November

   2, 2018, and at the Brookdale facility in Wilmington, North Carolina from November 9,

   2019 to November 19, 2019. At his straight hourly rate of $45 per hour and overtime rate

   of $67.50 per hour, the Defendant owed Plaintiff Gaston approximately $97,920. Instead,

   the Defendants paid Mr. Gaston only $34,460, in violation of the FLSA.

27. In total, Roy Tarrance worked 24 hours per day from October 5, 2018 to October 18, 2018.

   At his straight hourly rate of $45 per hour and overtime rate of $67.50 per hour, the

   Defendant owed Plaintiff Tarrance approximately $19,260.00. Instead, the Defendant paid

   Mr. Tarrance only $10,700, in violation of the FLSA.

28. In total, Scott Roberts worked 24 hours per day from September 11, 2018 to November 19,

   2019.   At his straight hourly rate of $50 per hour and overtime rate of $75 per hour, the




                                                                                           6
  Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 6 of 9 PageID #: 6
   Defendant owed Plaintiff Roberts approximately $116,000. Instead, the Defendant paid

   Mr. Roberts approximately $68,000, in violation of the FLSA.

29. The Defendants then refused to reimburse all the job-related expenses requested by the

   Plaintiffs, in breach of the parties’ agreement.

                                 CAUSES OF ACTION

                          COUNT I: VIOLATION OF FLSA
                              29 U.S.C. § 201 et seq.

30. Plaintiffs are owed overtime compensation at a rate of not less than 1.5 times their regular

   rate of pay for all hours worked in excess of forty (40) hours for each seven-day work

   period.

31. The Defendants were required to pay Plaintiff overtime for each pay period at the agreed

   upon payrates.

32. The Defendants failed and refused to compensate Plaintiffs in accordance with the

   overtime provisions of the FLSA.

33. The Defendant were well aware of their obligation to pay Plaintiffs overtime, and their

   failure and refusal to do so was willful and not in good faith.

34. Plaintiffs are therefore owed overtime pay, and an equal amount in liquidated damages.

                        COUNT II: BREACH OF CONTRACT


35. Prior to the performance of the work, the Defendants offered to pay Plaintiffs Gaston,

   Frush, and Tarrance a straight time rate of $45 per hour and an overtime rate of $67.50 per

   hour, 24 hours per day, seven days a week, until the Brookdale facilities were restored after

   the hurricane.




                                                                                              7
  Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 7 of 9 PageID #: 7
   36. The Defendant offered to pay Plaintiff Roberts a straight time rate of $50 per hour and an

       overtime rate of $75 per hour, 24 hours per day, seven days a week, until the Brookdale

       facilities were restored after the hurricane.

   37. In consideration for working security in North Carolina, the Defendants promised to

       reimburse Plaintiffs for all travel related expenses, including meals, mileage, plane tickets,

       fuel and repairs for damages to Plaintiffs’ vehicles from the hurricane.

   38. Plaintiffs accepted the Defendants’ offer to reimburse these expenses as part of their

       compensation package and performed their work in a competent, professional manner, to

       the satisfaction of their employer.

   39. The agreement was the product of offer, acceptance, and valid consideration, and was

       entered into by competent parties for a legal purpose.

   40. The Defendants failed to perform, and breached the agreement, by failing and refusing to

       pay the Plaintiffs as promised and by failing and refusing to reimburse the Plaintiffs’

       expenses, as promised.

   41. The Defendants’ breaches were material and remain uncured.

   42. As a direct and proximate result of the Defendants’ breaches, the Plaintiffs have been

       damaged, and are entitled to judgment against the Defendants in an amount to be

       established at trial for all damages they have suffered as a result of the Defendants’ failure

       to perform under the agreement.


WHEREFORE, Plaintiffs respectfully pray for judgment against the Defendants as follows:

1. For an award of overtime backpay;

2. For an equal amount of backpay as liquidated damages pursuant to 29 U.S.C. § 219(b);

3. For an award of attorney’s fees, expenses, and costs pursuant to 29 U.S.C. § 216(b);



                                                                                                   8
      Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 8 of 9 PageID #: 8
4. For an award of actual and compensatory damages and any other relief to which Plaintiffs are

entitled for the Defendants’ breach of contract;

5. For an award of pre-judgment interest for the Defendants’ breaches of contract; and

6. For such other, general and equitable relief to which Plaintiffs may be entitled.




                                                     Respectfully Submitted,

                                                     THE BLACKBURN FIRM, PLLC




                                                     /s/ Bryant Kroll
                                                     W. Gary Blackburn #3484
                                                     Bryant Kroll #33394
                                                     213 Fifth Avenue North, Suite 300
                                                     Nashville, TN 37219
                                                     Ph: 615-254-7770
                                                     Fax: 866-895-7272
                                                     gblackburn@wgaryblackburn.com
                                                     bkroll@wgaryblackburn.com
                                                     Attorneys for Plaintiffs




                                                                                             9
      Case 3:19-cv-00756 Document 1 Filed 08/28/19 Page 9 of 9 PageID #: 9
